Citation Nr: 1741643	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO. 15-33 529	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a chronic acquired psychiatric disorder, to include substance abuse, behavioral changes, dementia, organic brain syndrome, and paranoia.

2. Entitlement to service connection for a degenerative neurological disorder.

3. Entitlement to service connection for a brain stem stroke.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for left ear hearing loss.


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to January 1982, and from May 1983 to August 1984, in the United States Air Force. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. Jurisdiction has since been transferred to the RO in Huntington, West Virginia.

The Board notes that the Veteran requested a BVA hearing in his August 2015 substantive appeal, but failed to appear for a hearing scheduled in April 2017. As such, the Board finds that the Veteran's hearing request has been withdrawn.

The issue of left ear hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's claimed chronic acquired psychiatric disorder, to include substance abuse, behavioral changes, dementia, organic brain syndrome, and paranoia, did not begin in and is not otherwise related to service.

2. The Veteran's degenerative neurological disorder did not begin in and is not otherwise related to service.

3. The Veteran's brain stem stroke did not occur in and is not otherwise related to service.

4. The Veteran's tinnitus did not begin in and is not otherwise related to service.
CONCLUSIONS OF LAW

1. The criteria have not been met for establishing service connection for a chronic acquired psychiatric disorder, to include substance abuse, behavioral changes, dementia, organic brain syndrome, and paranoia. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The criteria have not been met for establishing service connection for a degenerative neurological disorder. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3. The criteria have not been met for establishing service connection for a brain stem stroke. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4. The criteria have not been met for establishing service connection for tinnitus. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in November 2013, that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide. In addition, the letter informed the Veteran of how disability ratings and effective dates are assigned. The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim, with an adjudication of the claim by the RO subsequent to receipt of the required notice. There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate a claim for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The evidence of record contains the Veteran's service treatment records, lay statements of the Veteran, as well as post-service treatment from both private and VA treatment providers. Also of record are VA examinations conducted in April 2014 and July 2015. 

In light of the foregoing, the Board concludes that the VA's duties to the Veteran have been fulfilled as to the issues decided herein. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). 

The Board will proceed to review and decide the claims based on the evidence of record, consistent with 38 C.F.R. § 3.655 (2016).

II. Legal Criteria & Analysis

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999). Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer. 492 F.3d at 1377, n. 4. Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002). See also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.). The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997). In determining whether documents submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted by or on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

In his initial claims filed in December 2012 and January 2013, the Veteran contends that he is entitled to compensation for lead poisoning as a result of his military service. The Veteran states he served as a "fuel handler" of leaded aircraft fuel and this exposed him to lead, causing lead poisoning. The Veteran states further that as a result of the claimed lead exposure/lead poisoning, he suffered from behavioral changes, substance abuse, and a brain stem stroke. The Veteran provided further detail as to what he meant by "behavioral changes," stating he believes the lead poisoning caused him to suffer with dementia, organic brain syndrome, paranoia, an acquired psychiatric disorder, and a degenerative neurological disorder. 

A review of the Veteran's military service personnel records (DD 214) reflects the Veteran served as a "fuel specialist" while in service.

Service treatment records (STRs) do not reflect the Veteran had any complaints of lead exposure or lead poisoning in service. Included in the STRs is an Occupational Health Examination Questionnaire dated March 6, 1982, wherein the Veteran was asked a series of questions, apparently in an attempt to determine if he showed signs of over-exposure to lead. The Veteran responded "no" when asked if he had worked with lead; been excessively exposed to any of the materials listed (including lead); routinely took medication; experienced allergies/sensitivities to chemicals, dust, sunlight or weather conditions; experienced fainting, loss of consciousness, dizziness, seizures, or persistent headaches; had an injury or infection of either ear, hearing loss, or ringing/buzzing in ear; or experienced difficulty in breathing, asthma, chronic cough, bronchitis, excessive tiredness or weakness, chest or heart trouble, chest or heart pain, high blood pressure, lung disease, shortness of breath, or excessive mucous. Also included in the questionnaire are the Veteran's blood work results, which included a check of his lead levels. 

The Veteran's STRs do not reflect any symptoms or complaints of a chronic acquired psychiatric disorder, a neurological disorder, or a brain stem stroke in service. The Veteran's January 1981 entrance examination reflects that he had normal psychiatric, vascular, and neurological systems. Likewise, his July 1984 separation examination reflects the Veteran had normal psychiatric, vascular, and neurological systems; and, denied any significant medical or surgical history. In his separation report of medical history, the Veteran stated he was in good health; that he was not taking any medications; and, he specifically denied experiencing any psychiatric or neurological symptomatology at that time. 

A review of the Veteran's post-service medical records reflects that he suffered a brain stem stroke in August 2010 and was hospitalized in the intensive care unit. A January 2011 court record reflects the Veteran continued to suffer from the after effects of the brain stem stroke, which led to his placement at Cedar Ridge Nursing Home, and the appointment of a guardian and conservator. Similarly, a September 2016 private medical record reflects the Veteran has continued to reside at the nursing home since 2010; that he is bed-ridden and requires around the clock care for activities of daily living including feeding assistance and incontinence; and, that he requires comprehensive medication management for his extremely fragile medical condition. His primary diagnosis is cerebrovascular disease.

In a May 2013 report, a private physician stated that the Veteran has an unknown neurodegenerative disorder which started in the 1980s and caused the Veteran to be nursing home bound since 2001. The examiner went on to note that "per military letter he had significant exposure to lead-related fuel and had exposure to lead and had positive high lead count on 03/06/1982." The physician noted the Veteran's cerebrovascular accident in 2010 but noted that the Veteran reported "initial symptoms of behavioral change, dementia, memory loss, gait imbalance, irritability in 1980." Based on the above, the physician concluded that the Veteran "had significant exposure to lead and other hydrocarbon based fuel as part of [his] job, and had positive lab test suggestive of very high lead count while on work without any significant documented treatment per VA letter dated Jan 14, 2013." The physician opined that it was thus "more likely than not (greater than 50 percent chance) that his symptoms of progressive neurodegenerative condition, including memory loss, is due to chronic exposure to lead, with lead poisoning in past."

A VA opinion concerning the Veteran's claims as they relate to his alleged lead poisoning was obtained in June 2015. The VA examiner reviewed the Veteran's entire case file and opined that the Veteran's claimed psychiatric and neurological disorders and his brain stem stroke are less likely than not incurred in or caused by service, to include his alleged lead poisoning. As rationale, the examiner explained:

The Veteran's service treatment records document a serum lead level of 9 micrograms/dl. The abbreviation for micrograms is the letter mu, which is distinct from the letter m for milligrams. This Veteran's blood lead level of 9 micrograms/dl is considered normal, since the average level for adults in the United States is less than 10 micrograms/dl. Therefore, none of the Veteran's physical or mental conditions claimed can be considered secondary to lead toxicity.

Upon consideration of both medical opinions, the Board finds the June 2015 VA opinion to be the most probative evidence of record. The examiner had the benefit of reviewing the Veteran's entire case file, explained in detail the blood level reading that was at issue, and provided a rationale for his opinion, finding that the Veteran did not experience blood poisoning in service and his claimed disabilities are not related to service. By contrast, the May 2013 private physician did not review the Veteran's entire claims file; rather, it appears that he reviewed only the single page documenting the Veteran's in-service blood lead test. 

The Board has also taken into consideration the lay evidence in this case, taking into account the Veteran's claim that his disabilities are the result of lead poisoning in service. The Board also acknowledges the contentions of the Veteran's brother that the Veteran was "diagnosed with lead poisoning by a competent medical authority shortly after the Veteran was discharged" from service and has been treated for lead poisoning ever since. However, no medical evidence of this diagnosis or treatment is present in the record. In that connection, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran is competent to report his symptoms, but the claimed disorders are not the types that are amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that specific findings are needed to properly assess and diagnose the disorders and determine their etiology. Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

Furthermore, the Veteran's service treatment records and the post-service medical records were reviewed by the June 2015 VA examiner, who considered the Veteran's contentions but rendered an etiological opinion that the Veteran's current disabilities neither resulted from nor were aggravated by service, to include his alleged lead poisoning. The examiner explained the medical reasons why the Veteran's version is not supported. Thus, the Veteran's own assertions as to the etiology of his claimed disabilities have little probative value. Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

As such, the Board finds that the preponderance of the evidence fails to show that there is medical evidence of a nexus between the Veteran's current claimed chronic acquired psychiatric disorder, degenerative neurological disorder, or brain stem stroke and his military service. See Hickson v. West, 12 Vet. App. 247 (1999). Thus, the criteria for service connection have not been met for a chronic acquired psychiatric disorder, to include substance abuse, behavioral changes, dementia, organic brain syndrome, and paranoia. The evidence weighs against the Veteran's claims. Service connection must be denied for chronic acquired psychiatric disorder, degenerative neurological disorder, and brain stem stroke. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Turning to his claim for service connection for tinnitus, the Board finds that the preponderance of the evidence is against the claim. In that connection, the Board notes, first, that the Veteran's STRs are silent as to any complaints or diagnoses of tinnitus or any related problems, and no such diagnoses were made at the Veteran's separation from service. Similarly, post-service treatment records are entirely silent as to any complaints or diagnosis of tinnitus. A VA examination was conducted in April 2014 for hearing loss and tinnitus. As that time, the Veteran specifically reported he did not have tinnitus, and denied any ringing or noise in his ears.

In this case, the greater weight of the evidence points to the Veteran not having diagnosed tinnitus at any point during the appeal period. Here, considering that there is no mention whatsoever of tinnitus either in the service treatment records or in any of the Veteran's post-service treatment records, either in the way of a subjective complaint or objective clinical finding, the Board finds that the Veteran has not demonstrated a diagnosis of tinnitus. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (holding that a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service"). With no persuasive medical evidence of a diagnosed disability, the analysis ends, and service connection for tinnitus must be denied. 

In so finding, the Board notes that, although a layman is not competent to establish the presence of disability within the meaning of 38 C.F.R. § 3.385, a layman is competent to report the ability to hear ringing. Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, the Board finds the lack of any current tinnitus more probative evidence as to the state of the Veteran's ears. The Board further notes that the Veteran has not actually stated at any time that he experiences symptoms of tinnitus such as ringing in his ears; he has only stated, through his representative, that he wishes to receive an award of service connection for tinnitus. The Board thus finds that the Veteran's assertion of tinnitus due to in-service noise exposure is not persuasive. Absent a currently diagnosed disability, service connection for tinnitus is not warranted. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of any competent and credible evidence of current tinnitus, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer, 3 Vet. App. at 225. Without competent evidence of current tinnitus due to disease or injury, the Board must deny the claim. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against this claim, that doctrine is not helpful to the claimant. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a chronic acquired psychiatric disorder, to include substance abuse, behavioral changes, dementia, organic brain syndrome, and paranoia, is denied.

Service connection for a degenerative neurological disorder is denied.

Service connection for a brain stem stroke is denied.

Service connection for tinnitus is denied.


REMAND

The Board finds that additional development is warranted in this case before a decision may be rendered on the issue of service connection for left ear hearing loss. 

Review of the claims file reflects that a VA examination was conducted in April 2014; at that time, audiological testing reflected the Veteran had hearing loss in his left ear. However, the examiner opined that the Veteran's left ear hearing loss was not caused by or a result of military service, due to fact that normal hearing test results were obtained at all frequency levels for the left ear at separation in 1984. 

Once VA undertakes the effort to provide an examination when developing a claim for service connection, it must provide an adequate one. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311. The Board further notes that, in Hensley v. Brown, 5 Vet. App. 155 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service noise exposure and his current disability. 

Here, the Board finds that the examiner essentially concluded the Veteran's left ear hearing loss was not related to his military service solely because his hearing acuity was within normal limits at separation. However, the Court in Hensley specifically held that a veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity. Hensley, supra.

Given the inadequate rationale provided, the Board finds that another VA examination is necessary. Therefore, the Board finds that a remand is necessary to obtain an addendum opinion based on a full reading of the medical record and consideration of the Veteran's statements of record. (The Board notes that according to a notification received in May 2017, the Veteran is physically unable to present for an evaluation; and a June 2017 notification reflects the Veteran, who is bed-ridden, has a terminal illness and is receiving treatment at the VA in Charleston, West Virginia. Thus, no new examination is requested.)

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1. Provide the Veteran's entire case file to an audiologist or other qualified VA medical professional to determine whether the Veteran's hearing loss in his left ear is related to his military service. 

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any hearing loss in the left ear is related to or aggravated by the Veteran's active service.

In providing his/her opinion, the examiner must specifically comment on the Veteran's lay statements regarding continuous symptoms of hearing loss since service, which the Veteran states have progressively gotten worse, as well as his contentions regarding noise exposure after service. 

The examiner is advised that the Veteran is competent to report history and symptoms, and that his reports must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

2. After completing the above, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


